Citation Nr: 1034940	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a back disorder. 

2. Entitlement to service connection for hypertension.

3. Entitlement to a compensable rating for service-connected 
bilateral pterygium, postoperative left.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of that hearing 
is associated with the claims file.  

The Board notes that at the hearing, additional VA treatment 
records dated through June 2010 were added to the claims file.  
See 38 C.F.R. § 20.1304 (2009).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.


FINDINGS OF FACT

1.  In a final rating decision issued in September 1999, the RO 
denied a claim of entitlement to service connection for a back 
disorder.

2.  Evidence added to the record since the prior final denial in 
September 1999 is both cumulative and redundant of the evidence 
of record at that time, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a back disorder.

3.  Hypertension was not present in service, manifested within 
one year of the Veteran's discharge from service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.

4. The Veteran's uncorrected visual acuity at the worst is 20/50 
in the right eye and 20/70 in the left eye with the visual acuity 
correctable to 20/30 bilaterally; no loss of visual field is 
documented.


CONCLUSIONS OF LAW

1.  The September 1999 decision is final.  38 U.S.C.A. § 7105 (c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R.
 §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for a compensable disability rating for 
bilateral pterygia, postoperative left have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655(b), 4.1-4.7, 
4.21, 4.84(a), Diagnostic Code 6034 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009). VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court of Appeals for Veterans Claims (Court) held 
that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service connection 
was previously denied and of the reason for that denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in December 2006 with respect to his service connection 
and increased rating claims and in February 2007 for his new and 
material claim, prior to the initial unfavorable AOJ decision 
issued in April 2007. 
 
The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in providing 
such evidence for consideration.  The December 2006 letter also 
advised him that he must show that his service-connected 
disability had increased in severity, while the February 2007 
letter provided the reason for his initial denial of service 
connection for a back disorder namely, the lack of evidence of a 
chronic back disability that was related to service, as required 
by Kent.  Further, the Veteran was provided with information on 
how to substantiate disability ratings and effective dates in 
both letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims.  The Veteran's service treatment 
records, VA medical records, and the report of a March 2007 VA 
examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claims. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to decide 
the claim.  With regard to the duty to provide a VA examination 
if necessary, such duty does not extend to claims to reopen until 
after new and material evidence has been submitted.  38 C.F.R. 
§ 3.159(c)(4) (2009).  As for the Veteran's hypertension claim, 
the Board finds that a current VA examination to determine 
whether the Veteran has hypertension as a result of his military 
service is not necessary to decide the claim.  Any current 
medical opinion linking such disability to the Veteran's military 
service would necessarily be based upon the unsubstantiated 
history provided by the Veteran decades following his discharge 
from service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to hypertension in service, 
there is no competent basis upon which to conclude that the 
Veteran has current disabilities that are related to service.  In 
addition, no competent medical evidence suggesting such causal 
connection has been submitted or identified by the Veteran.  
Thus, the Board concludes that an examination is not necessary as 
there is sufficient medical evidence upon which the Board may 
base its decision.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting that 
strict adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims. 

II. New and Material Evidence

The Veteran contends that he suffers a back disorder that is 
related to back complaints he had in service.  Thus, he contends 
that service connection is warranted for a back disorder.

In a September 1999 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a back disorder.  
The RO indicated that the evidence, including the service 
treatment records and post-service treatment records, did not 
demonstrate that the Veteran had a currently diagnosed disorder 
of the back.  Accordingly, the RO denied the claim.

The Veteran did not appeal this decision.  The next communication 
from the Veteran with regard to this claim was his January 2008 
application to reopen his service connection claim for a back 
disorder, which is the subject of this appeal.  Thus, the 
September 1999 decision is final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in January 2008; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
      38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final September 1999 rating decision, the Veteran has 
submitted additional VA treatment records dated through June 2010 
and lay statements, and he testified at a personal hearing in 
June 2010.  However, the Board finds that this evidence is 
neither new nor material.  

Specifically, at the time of the September 1999 decision, both 
in-service and post-service treatment evidence were of record.  
Although this evidence showed complaints and treatment for back 
pain in service, it did not demonstrate a current disorder of the 
back for which service connection could be contemplated.  Since 
then, no competent medical evidence of current complaint, 
treatment, or diagnosis with respect to a back disorder have been 
added to the record.  The Board acknowledges the statements of 
the Veteran with respect to his claim, but these statements are 
not competent evidence establishing current treatment or 
diagnosis related to a back disability.  Laypersons are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).  Thus, there remains no competent evidence 
of a currently diagnosed back disorder.

Therefore, the Board must conclude that the evidence added to the 
record since the September 1999 denial is neither new, as it adds 
no information to the file not already of record at that time, 
nor material, in that it does not raise a reasonable possibility 
of substantiating the Veteran's claim of entitlement to service 
connection for a back disorder.  As such, the Board finds that 
the evidence received subsequent to the RO's September 1999 
decision is not new and material, and that the requirements to 
reopen the claim of entitlement to service connection for a back 
disorder have not been met.  Therefore, the claim to reopen a 
previously denied claim seeking service connection for a back 
disorder is denied.

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service, or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (noting that 
lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection).

The Veteran claims that his hypertension began during his 
military service and that he was diagnosed while hospitalized in 
service.  At his June 2010 hearing, he testified that his 
hypertension was associated with alcohol and drug use in service.  
Therefore, he argues that service connection is warranted for 
hypertension. 

Initially, the Board notes that substance abuse disorders are 
generally considered to be the result of willful misconduct on 
the part of the Veteran.  Direct service connection may be 
granted only when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the Veteran's 
own willful misconduct; or, for claims filed after October 31, 
1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  For the purpose of this paragraph, drug abuse means 
the use of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other than 
the medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 
3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's 
General Counsel has confirmed that direct service connection for 
a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOGCPREC 7-99, 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOGCPREC 2-98, 
published at 63 Fed. Reg. 31,263 (February 10, 1998).  Therefore, 
service connection for hypertension as related to substance abuse 
in service is prohibited by law.

With respect to other theories of entitlement, the Board first 
observes that the Veteran has a current diagnosis of 
hypertension.  Thus, he meets the criterion of a current 
disability with respect to this claim.  

However, service treatment records are silent for a diagnosis of 
hypertension.  Hypertension is defined as persistently high 
arterial blood pressure, and by some authorities the threshold 
for high blood pressure is a reading of 140/90.  Dorland's 
Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or greater 
with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Blood pressure readings in service were 
consistently below these numbers, and at his November 1983 
separation examination, his blood pressure reading was 122/70.  
Therefore, the in-service treatment evidence does not show a 
diagnosis of hypertension while in service.  

Moreover, there is no competent evidence relating the Veteran's 
currently diagnosed hypertension to his military service.  In 
this regard, the Board observes that hypertension was not present 
to a compensable degree within one year of discharge in April 
1984 to warrant service connection on a presumptive basis.  38 
C.F.R. § 3.309.  In fact, the first documented diagnosis of 
hypertension post-service is dated in June 2006, over 22 years 
after discharge.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, no competent medical professional has offered an 
opinion relating the Veteran's hypertension to his military 
service.  The Board has considered the Veteran's statements with 
regard to his hypertension diagnosis and etiology.  In Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  In this case, 
however, none of these situations is met.  The Veteran is 
competent to describe symptoms that could be related to 
hypertension, but he lacks the necessary knowledge to assign a 
diagnosis of hypertension to those symptoms.  Further, there is 
no competent evidence of a diagnosis prior to June 2006 or of lay 
evidence of symptoms during or within a year after service that 
were later diagnosed as hypertension.  Therefore, the Board 
determines that competent evidence from medical professional is 
necessary with respect to the diagnosis and etiology of the 
Veteran's claimed hypertension.  See Espiritu at 494 (1992). 

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent evidence 
demonstrating a relationship between the Veteran's hypertension 
and his military service, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hypertension.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.  
IV. Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected bilateral pterygia.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  In an increased rating case the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected disability.

The Veteran's bilateral pterygium, postoperative left eye is 
currently evaluated as zero percent disabling under Diagnostic 
Code 6034.  38 C.F.R. § 4.84(a).  In order to qualify for a 10 
percent rating under Diagnostic Code 6034, there must be loss of 
vision upon which to evaluate the condition.

Under the Schedule for Rating Disabilities for Diseases of the 
Eye, Diagnostic 6034 mandates that the pterygium be rated on 
impairment of vision.  38 C.F.R. § 4.84a.  Under this diagnostic 
code, a noncompensable evaluation is warranted where vision is 
20/40 in both eyes.  A 10 percent evaluation is warranted where 
vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the 
other eye.  A 10 percent evaluation is also warranted where 
vision is 20/50 in both eyes.  The evaluations continue to 
increase for additional impairment of central visual acuity, 
which is to be measured based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. §§ 
4.75 and 4.83a, Table V.

Both VA treatment records and the report of a March 2007 VA 
examination are relevant to this claim.  At the VA examination, 
the Veteran reported itching, difficulty focusing, lower eyelid 
infections, and watery eyes.  He denied diplopia and pain.  There 
was no loss of visual field.  Slitlamp examination revealed nasal 
pterygia bilaterally with inflammation on the left.  The examiner 
noted scarring in the left eye, and irregular astigmatism in the 
right eye.  She found visual acuity to be 20/50 in the right eye 
and 20/70 in the left eye, correctable to 20/30 in each eye.  

VA treatment evidence is not inconsistent with these findings.  A 
May 2007 treatment note states that vision was fine, and that the 
Veteran's complaints were more likely due to blespharitis and dry 
eye than to the pterygia.  A January 2010 record indicates that 
the Veteran reported that he was not currently bothered by the 
pterygia.  In June 2010, the Veteran was seen for replacement 
prescription glasses, and no changes in the pterygia were 
observed by the optometrist.  Thus, there is no evidence that the 
Veteran has a compensable loss of visual acuity (20/40 corrected) 
in either eye or that any such loss of visual acuity is related 
to the service-connected pterygia.  

The Board has considered the Veteran's statements with respect to 
the severity of his service-connected pterygium.  However, only 
those with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of the severity 
of a disability.  See Espiritu at 494.  Further, the Board 
acknowledges the statement by IC, who indicates that she is a 
registered nurse.  IC discusses seeing the Veteran squinting and 
wiping his eyes and having trouble focusing, but she does not 
discuss how these problems are related to his service-connected 
pterygia as opposed to another eye disorder with which the 
Veteran has been diagnosed.  She also does not offer any visual 
acuity measurements for the Veteran.  Moreover, she does not 
provide any information about herself to show that she has 
specialized training or experience in ophthalmology to make her 
statements probative of the severity of the Veteran's service-
connected eye disability. 

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for a compensable rating for 
service-connected bilateral pterygia, post-operative left.  
Therefore, the benefit of the doubt doctrine is not applicable in 
the instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extra-schedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1).  In the present case, the Veteran's 
symptoms and complaints are contemplated in the scheduler 
criteria.  Moreover, there is nothing in the record suggesting 
that the Veteran has required hospitalization or time off from 
work so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
for his service-connected eye disability.  Therefore, the Board 
concludes that referral for an extra-schedular rating is not 
warranted in this case.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Veteran has not filed a claim for TDIU, and he has not 
alleged that his service-connected pterygia have an effect on his 
employability.  The record also does not otherwise suggest that 
consideration of a TDIU rating is warranted.  Therefore, the 
Board determines that further contemplation of such rating is not 
necessary.







ORDER

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection a back 
disorder is denied.

Service connection for hypertension is denied.

A compensable rating for service-connected bilateral pterygia, 
postoperative left is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


